Citation Nr: 0842376	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  95-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the disability rating for the residuals of a 
shell fragment wound of the veteran's left shoulder must 
include injuries of left muscle groups I and II and residuals 
of a left brachial plexus trauma.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left anterior chest wall with 
foreign body retention, involving muscle group XXI, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of a 
penetrating shrapnel wound of the left lower extremity with 
foreign body retention in the knee and leg, involving muscle 
group XI, currently evaluated as 10 percent disabling, 
including whether the shell fragment wounds of the knee and 
leg actually comprise separate injuries of different muscle 
groups.

4.  Whether the penetrating shell fragment wound of the left 
occipital scalp should be rated as a scar with pain and 
disfigurement.

5.  Whether separate ratings are warranted for disfiguring 
and motion-limiting scars of the neck.

6.  Whether a separate rating is warranted for limitation of 
motion of the scar of the left posterior arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, Puerto Rico, that denied the benefits 
sought on appeal.  
			
In April 2006 the Board decided a number of issues on appeal, 
and remanded the rest for additional development.  The issues 
listed above represent the issues remaining on appeal 
following the Board's April 2006 decision.  Additionally, the 
Board notes that in the April 2006 decision, the last issue 
enumerated above concerning the scar of the left posterior 
arm was inadvertently not included in the Issues section of 
that decision, even though it was addressed in both the 
Introduction and Remand portions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The following issues: (1)whether there should be separate 
ratings of the residuals of a shell fragment wound of the 
left shoulder for injury of (a) left muscle group I, (b) left 
muscle group II, and (c) residuals of a neurological injury 
of the left brachial plexus, (2) entitlement to an increased 
rating for residuals of a penetrating shrapnel wound of the 
left lower extremity with foreign body retention in the knee 
and leg, involving muscle group XI, currently evaluated as 10 
percent disabling, including whether the shell fragment 
wounds of the knee and leg actually comprise separate 
injuries of different muscle groups, (3) whether the 
penetrating shell fragment wound of the left occipital scalp 
should be rated as a scar with pain and disfigurement, (4) 
whether separate ratings are warranted for disfiguring and 
motion-limiting scars of the neck, and (5)whether separate 
ratings are warranted for the scar of the left posterior arm 
for limitation of motion of the arm are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the left 
anterior chest wall with foreign body retention, involving 
muscle group XXI cannot be described as severe or moderately 
severe.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left anterior 
chest wall with foreign body retention, involving muscle 
group XXI,  are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5321 (prior to and since 
July 3, 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of July 1953 granted service connection for the 
veteran's left anterior chest wall disability and assigned a 
10 percent rating.  While the veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is a 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also noted 
that staged ratings are appropriate for an increased rating 
claim whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The veteran's disability has been rated under Diagnostic Code 
5321, a muscle code that applies to the thoracic muscle 
group, or the muscles of respiration.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2007).  In order to warrant a higher 
rating of 20 percent under this diagnostic code, the evidence 
must support a "severe or moderately severe" muscle injury.  
The Board notes that on July 3, 1997, during the pendency of 
this appeal, diagnostic code series 5300 was revised.  Under 
the prior  version of the ratings a "severe or moderately 
severe" muscle injury was also required to warrant a higher 
rating of 20 percent, but, as described below, "severe" and 
"moderately severe" were defined differently.

Under the old version of the rating criteria, a "moderately 
severe" muscle injury was defined as follows: Type of 
injury. Through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization; 
History and complaint. Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade. 
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present; Objective findings: Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups. 
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss. 

In addition, under the old version of the rating criteria, a 
"severe" muscle injury was defined as follows: Type of 
injury: Through and through or deep penetrating wound due to 
high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization; History and 
complaint: As under moderately severe (paragraph (c) of this 
section), in aggravated form; Objective findings: Extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in track of missile. 
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile. Palpation shows moderate or extensive loss 
of deep fascia or of muscle substance. Soft or flabby muscles 
in wound area. Muscles do not swell and harden normally in 
contraction. Tests of strength or endurance compared with the 
sound side or of coordinated movements show positive evidence 
of severe impairment of function. In electrical tests, 
reaction of degeneration is not present but a diminished 
excitability to faradic current compared with the sound side 
may be present. Visible or measured atrophy may or may not be 
present. Adaptive contraction of opposing group of muscles, 
if present, indicates severity. Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability. 

Under the current version of the regulations, a "moderately 
severe" muscle injury is defined as follows: (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring; (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment. 

Also under the current version of the regulations, a 
"severe" muscle injury is defined as follows: (i) Type of 
injury. Through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring; 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile. 

The evidence here does not support a finding of either a 
"moderately severe" or a "severe" muscle injury under 
either the current or prior version of the rating schedule.  
In the April 2006 remand the Board noted that none of the 
previous VA examinations, including examinations of April 
1994, February 2000, and May 2005, have provided any 
information about an impairment of respiration.  The Board 
noted that in fact, the veteran's service medical records do 
not document any injury to the anterior chest.  The first 
mention of anything pertaining to the anterior chest was a 
July 1953 VA examiner who noted a small scar on the chest.  
Since then, the medical record has been completely devoid of 
evidence sufficient for rating this disability.  Indeed, in 
the 2006 remand the Board noted that it could not determine 
whether the veteran actually has current residuals of a wound 
of the anterior chest wall, or if he simply has the benefit 
of a 50 year-old preserved, 38 C.F.R. § 3.951(b) (2007), 
erroneous rating.   A VA examination was ordered to clarify 
the matter.

Since the April 2006 remand, six VA examinations were 
conducted but only one provides any information about the 
veteran's left anterior chest wall disability.  In a February 
2007 muscles examination, the examiner reported, "[t]here is 
not any evidence of atrophy in the pectoralis or anterior 
chest wall muscles group. The patient does not show any 
evidence of impairment on respiration."  The examiner also 
found that the veteran has no scar on the left anterior chest 
wall.
Given the asymptomatic nature of this disability, the Board 
cannot find that an increased rating of 20 percent is 
warranted under either the former or present version of the 
rating code.  The evidence does not show that this disability 
can be characterized as either a "moderately severe" or a 
"severe" muscle injury under either version of the rating 
schedule.  The Board has additionally considered the 
application of other diagnostic codes pertaining to muscles 
of the torso and neck, but finds none are raised by the 
medical evidence.  For all of these reasons, the veteran's 
claim is denied. 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
August 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession. [Also, a separate letter of May 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006)].  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no basis to conclude that 
any prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the August 2004 
notice letter advised the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  The letter asked the veteran 
to submit evidence from employers, lay evidence, and other 
current medial evidence to support his claim.  This satisfies 
the first notification element of Vazquez-Flores.  As for the 
second element, the Board does not view the disorder at issue 
to be covered by the second requirement of Vazquez-Flores, 
and no further analysis in that regard is necessary.  An 
increased rating for a thoracic muscle injury under the 
applicable diagnostic code may be shown simply by evidence of 
a noticeable worsening or increase in severity of the 
disability, and requires no specific test results or 
measurements. 
As for the third element, the May 2006 notice letter contains 
discussion pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), specifically informing the veteran that his 
disability may be rated from 0 percent to 100 percent, and 
that the rating is based on the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  This 
directly satisfies the third notification element of Vazquez-
Flores.  As to the fourth element, the May 2006 notice letter 
also informs the veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, this notice letter satisfies the fourth notification 
element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing.  He was afforded multiple VA examinations.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  




ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the left anterior chest wall with 
foreign body retention, involving muscle group XXI, is 
denied.

REMAND

The Board finds the results of the recent VA examinations 
insufficient and contrary to the intent of the last remand.  
The development directed by the Board in its last remand was 
not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In the April 2006 remand, the Board sought answers to a 
number of very specific questions necessary for adjudication 
of the claims on appeal.  These answers were not provided.

As for the claim involving the residuals of the shell 
fragment wound of the left shoulder, the Board is essentially 
attempting to determine whether separate ratings are 
warranted for injuries to muscle groups I and II and for a 
nerve injury (residuals of a left brachial plexus trauma).  
The veteran's left shoulder disability is currently rated 
based on an injury in muscle group IV, but there is evidence 
suggesting that these other, separate ratings may be 
warranted.  In a February 2007 "Muscles Exam," the examiner 
discussed the injury to muscle group I but provided no 
information concerning muscle group II.   In addition, the 
information provided in the VA examination reports concerning 
the brachial plexus trauma is confusing and conflicting, and 
must be reconciled before this issue can be adjudicated.  For 
example, a February 2007 VA joints examination report 
indicates the veteran does suffer from a brachial plexus 
injury that affects the radial, ulnar, and musculocutaneous 
nerves, and causes a decreased pinprick sensation.  Following 
this, in February 2008 three VA examinations were conducted.  
Two of those examinations, entitled a "Scars Exam" and a 
"Muscles Exam," are devoid of any medical findings, except 
for a diagnosis of a left brachial plexus injury at the end 
of the reports.  The remaining February 2008 VA examination, 
entitled a "Peripheral Nerves Exam," first diagnoses the 
veteran with a brachial plexus injury with involvement of the 
ulnar and median nerves.  Then, several pages later into the 
report, the examiner provides opposite findings, stating 
there is no evidence of a brachial plexus injury and that the 
veteran's symptoms are due to carpal tunnel syndrome and 
ulnar neuropathy.  A nerve conduction study report of March 
2008 similarly states the veteran's symptoms are compatible 
with carpal tunnel syndrome with superimposed ulnar sensory 
neuropathy, and that there is no evidence of a brachial 
plexus injury.  The Board cannot weigh this conflicting 
evidence as it is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The inconsistency among these reports, and the 
internal inconsistency within the "Peripheral Nerves Exam" 
report must be reconciled before the Board can resolve this 
issue.  

As for the claim involving the veteran's left leg, the Board 
is essentially attempting to determine whether an increased 
rating is warranted based on the injury in muscle group XI, 
as well whether the shell fragment wounds of the knee and leg 
actually comprise separate injuries of different muscle 
groups.  As noted by the Board in the April 2006 remand, the 
veteran was diagnosed with patellar tendonitis in an April 
1994 VA muscles examination.  The examiner was asked to 
provide a medical opinion on whether patellar tendonitis is a 
residual of the shell fragment wound of the lower thigh, as 
well as what the veteran's current cardinal signs and 
symptoms of the muscle injury are, including whether there is 
retained shell fragment.  In February 2007 a "Muscles Exam" 
was completed, but none of these questions were answered.  
Nor were they answered in the two other February 2007 VA 
examination reports, or in any of the three February 2008 VA 
examination reports.

As for the claim involving the veteran's left occipital 
scalp, the Board is essentially trying to determine whether 
the disability should include a rating for a scar with pain 
and disfigurement.  The veteran is currently being 
compensated for his left occipital scalp injury based on 
muscle damage, but there is evidence suggesting he may be 
entitled to a separate rating for the scar as well.  In the 
April 2006 remand, the Board asked the VA examiner to take 
photographs and examine the scars for any of the eight 
characteristics of disfiguring scars of the head under the 
current version of the skin regulations.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2007).  The veteran's scar was 
assessed in both the February 2007 "Scars Exam," and 
"Muscles Exam," but findings of the eight characteristics 
were not made, and pictures were not taken.

As for the veteran's supraclavicular scars, the Board is 
essentially trying to determine whether separate ratings are 
warranted for disfigurement and limitation of motion of these 
scars.  The veteran is currently service connected for these 
scars under Diagnostic Code 7804 as they are superficial and 
painful.  However, as noted by the Board in the April 2006 
remand, there is also evidence of disfigurement and 
limitation of motion.  The examiner was asked to assess these 
characteristics.  None of the VA examinations conducted, 
however, contain findings in this regard.  The 
characteristics of disfigurement have not been discussed, and 
while the February 2007 "Muscles Exam" did find a 
limitation of motion of the cervical spine due to the scar, 
he failed to provide the pertinent ranges of motion.

As for the scar of the veteran's left posterior arm, the 
Board is essentially trying to determine whether a separate 
rating is warranted for limitation of motion of the scar.  
The veteran is currently receiving compensation for this scar 
under DC 7804 as it is superficial and painful.  The Board 
noted in the April 2006 remand that the evidence is 
conflicting as to the characteristics of this scar, and also 
as to whether there may actually be two separate scars 
involved.  The VA examiner was asked to take pictures, 
resolve the conflicting descriptions of the scar, and report 
any limitation of motion due to the scar.  These findings 
were not made.

Finally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate an increased rating 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters issued do not contain the level of specificity set 
forth in Vazquez-Flores and that a remand in this regard is 
required. With particular regard to the second element of 
Vazquez described above, the Board notes that the regulations 
pertaining to muscle injuries and scars have changed during 
the pendency of this appeal.  As such the notice letter 
should also advise the veteran of the provisions of both 
versions of the muscle and scar regulations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter that advises him of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life
(ii). provide the veteran with both 
versions of the 
rating criteria pertaining to muscle 
injuries (the version in effect prior to 
July 3, 1997 and the current version), as 
well as both versions of the rating 
criteria pertaining to the skin (the 
version in effect prior to August 30, 
2002 and the current version).  The 
veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

    2.  Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
left shoulder disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The following questions should 
be specifically addressed by the 
examiner:  

a.  Muscles:  The examiner should 
indicate 
whether the veteran's left shoulder 
disability includes any injury to muscle 
group I or muscle group II.  Ask the 
examiner to discuss all findings in terms 
of Diagnostic Codes 5301 and 5302, and 
provide him/her with the definitions of 
"slight," "moderate," "moderately 
severe, and "severe," under both 
versions of the regulations (prior to and 
effective July 3, 1997) as described in 
38 C.F.R. § 4.56.  
b.  Nerves:  The examiner should 
indicate 
whether any of the veteran's current left 
arm neurologic or sensory complaints are 
residuals of the left brachial plexus 
injury described in his service medical 
records. Ask the examiner to discuss all 
findings in terms of the pertinent 
Diagnostic Codes.  The examiner should 
reconcile the conflicting evidence found 
in the 2007 and 2008 VA examination 
reports.

    3.  Schedule the veteran for a VA 
examination in order 
to determine the current severity of his 
left leg disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The following questions should 
be specifically addressed by the 
examiner:  

a.	Does the veteran still have 
patellar tendonitis 
as noted in the April 1994 VA examination 
report, and, whether currently present or 
not, is or was it related to the 
veteran's service connected left leg 
disability?
b.  Are the penetrating wounds of 
the 
gastrocnemius and quadriceps reported in 
the February 2000 and May 2005 VA 
examinations residuals of the veteran's 
service connected left leg disability, 
and if so, describe the functional 
impairment and extent of disability 
attributable to each injury.

    4.  Schedule the veteran for a VA 
examination in order 
to determine the current severity of the 
scar of the left occipital scalp, the 
supraclavicular scars, and the scar of 
the left posterior arm. 

a.  As for the left occipital scalp 
scar, take 
pictures, and report any of the eight 
characteristics of disfiguring scars of 
the head under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).
b.  As for the supraclavicular 
scars, take 
pictures and report any of the eight 
characteristics of disfiguring scars of 
the head under 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).  Also, if 
there is limitation of motion of the 
neck, attempt to distinguish whether it 
is due to the scar itself, the underlying 
injury of Muscle Group XXII, or cervical 
degenerative joint disease.  If it is not 
distinguishable, say so.  If it is, 
provide ranges of motion that identify 
the exact limitation of motion due to the 
scars.
b.	As for the left posterior arm 
scar, take 
pictures and resolve the inconsistency 
between the February 2000 VA scar 
examination report of a 14x12 cm. scar in 
the scapular area with the May 2005 VA 
scar examination report of a 2 cm. scar 
on the posterior arm.  Specifically, were 
the two examinations identifying 
different scars?  Also report any 
limitation of motion of the left arm 
related to any identified scars.  Provide 
ranges of motion that identify the exact 
limitation of motion due to the scars.

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


